Citation Nr: 0029892	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
osteochondritis dissecans of the left knee, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
nerve damage of the left leg.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran's record of service (DD Form 214) shows he has 
certified active service from April 1988 to September 1990, 
and previous total prior active service of four years, two 
months and fourteen days.

The current appeal arose from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, denied 
the claim for an increased evaluation for post operative 
osteochondritis dissecans of the left knee.  The RO also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for nerve damage of the left leg.  

The issue of an increased evaluation for post operative 
osteochondritis dissecans of the left knee is addressed in 
the remand portion of this decision.

Review of the claims file shows the veteran failed to report 
for a travel board hearing scheduled in June 2000, thereby 
constituting a withdrawal of the request for such hearing.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In October 1996 the RO denied the veteran's claim for 
service connection for nerve damage of the left leg.  The 
veteran did not file a substantive appeal to the RO's 
decision.  The decision became final.

2.  The evidence received since the final unappealed October 
1996 rating decision does not bear directly and substantially 
upon the issue at hand, is essentially duplicative or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1996 rating decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for nerve damage of the left leg is not 
new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the October 1996 
rating decision wherein the RO denied entitlement to service 
connection for nerve damage of the left leg is reported in 
pertinent part below.

A review of the service medical records discloses that they 
were negative for any evidence or findings of nerve damage of 
the left lower extremity.

In August 1996 the veteran filed a claim, inter alia, for 
service connection for status post surgery nerve damage to 
the left knee.  His claim was denied by rating decision of 
October 1996 on the basis that there was no medical record or 
complaints of nerve damage to the left knee after surgery; 
nor was there residual disability noted at the time of the 
separation examination.  He filed a notice of disagreement, 
was issued a statement of the case, but he did not file a 
substantive appeal.  That determination, therefore, became 
final.  

The evidence which was associated with the claims file 
subsequent to the October 1996 rating decision wherein the RO 
denied entitlement to service connection for nerve damage of 
the left leg is reported in pertinent part below.

Medical records dated intermittently from June 1997 to 
February 1998 show the veteran was diagnosed with 
degenerative joint disease of the left knee.  These records 
do not contain complaints by the veteran, treatment, or a 
diagnosis of nerve damage of the left leg.

In a February 1999 statement that accompanied the request to 
reopen his claim, the veteran stated that he was experiencing 
numbness in his lower left leg and foot due to a damaged 
nerve.  He further stated that the nerve was damaged during 
surgery when a drill bit broke.

VA conducted a general medical examination of the veteran in 
March 1999.  The examiner noted that the claims file and 
electronic progress notes had been reviewed.  On examination 
the veteran reported that he injured his left knee in the 
military while playing racket ball.  He stated that he had 
arthroscopic surgery during which the doctor broke a drill 
bit off his knee.  He further stated that the knee swelled, 
was sore, and catched on him, but it does not bother him.  He 
did not present complaints of symptoms associated with nerve 
damage of the left leg.  On physical examination, there was 
no mention of nerve damage of the left leg.

In his July 1999 substantive appeal the veteran recorded that 
he had been told by all of his doctors that he will have 
nerve damage in his left leg for the rest of his life.  He 
also stated that the doctors had never reduced their opinions 
to writing, and that they had never run any tests.


Criteria

If a substantive appeal is not filed within 60 days of 
mailing of the statement of the case or within the remainder 
of the one-year period from the mailing of notification of 
the determination being appealed, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulation.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The determination of whether evidence is new and whether it 
is material is governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Fossie v. West 12 Vet. App. 1, 4 
(1998); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In Hodge the Federal Circuit noted that some new evidence 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In addition, new evidence is 
evidence, which (1) was not in the record at the time of the 
final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record.  Smith v. West, 
12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

In determining whether evidence is new and material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

The veteran seeks to reopen his claim of service connection 
for nerve damage of the left leg, which the RO denied in 
October 1996.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the veteran has not 
submitted evidence that is new and material since the time of 
the unappealed rating decision of October 1996.  Medical 
evidence submitted by the veteran is not new because it is 
redundant and cumulative of the evidence previously of record 
in that it too is devoid of any mention of nerve damage of 
the veteran's left leg.  

The medical evidence submitted by the veteran is not material 
because it does not bear directly and substantially upon the 
issue at hand, nor does it provide a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed nerve damage of the left leg.  The evidence shows 
only that the veteran has a left knee disability, which 
includes degenerative joint disease.  There is no objective 
medical evidence of nerve damage of the left leg.

The veteran submitted statements that described the alleged 
onset of nerve damage to the left leg in service.  This does 
not constitute new and material evidence as it is a 
reiteration of his initial claim regarding the nature of his 
claim, therefore it is cumulative and does not provide a more 
complete picture of the circumstances surrounding the origin 
of the his claim.  Furthermore, his assertion that he has 
nerve damage to his left leg as a result of service is 
insufficient to reopen his claim for service connection under 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
of nerve damage of the left leg, the Board observes that 
since the denial of the claim in October 1996, no new and 
material evidence has been submitted, which is neither 
redundant nor cumulative and bears directly and substantially 
upon the issue at hand or provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed nerve damage of the left leg.  

Based on the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
nerve damage of the left leg.  38 C.F.R. § 3.156.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for nerve 
damage of the left leg, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996). 


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
nerve damage of the left leg, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The evidence of record suggests that the veteran failed to 
report for a VA examination that had been scheduled for 
December 30, 1999.  The Board finds that there is no evidence 
in the record that the veteran was formally notified of the 
examination by correspondence.  Moreover, he was not informed 
of the regulation, which governs the failure to appear for a 
VA examination, see 38 C.F.R. § 3.655 (2000).  There is no 
explanation on file for the veteran's failure to report for 
examination.  In this regard, his representative does not 
address the failure of the veteran to report for examination.  

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  The law currently in effect 
mandates that the Secretary shall assist a claimant in 
developing all facts pertinent to a claim for benefits.  The 
Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Secretary may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.

In the veteran's case at hand, the Board notes that while he 
was afforded a VA examination in March 1999, such examination 
was general in nature and did not fully evaluate his left 
knee disability.  The veteran's left knee disability is rated 
under diagnostic codes 5010 and 5257.  Diagnostic codes 5010 
addresses x-ray studies confirming traumatic arthritis, pain, 
and limitation of motion.  Diagnostic code 5257 addresses 
recurrent subluxation or lateral instability.

Diagnostic codes 5260 and 5261 which address limitation of 
flexion and extension respectively may also be applied toward 
rating the veteran's left knee disability.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

The March 1999 VA general medical examination of record does 
not address function loss due to pain on flare-ups.  A 
contemporaneous comprehensive examination of the left knee in 
this regard would materially assist in the adjudication of 
the claimant's appeal.

Accordingly, this case is REMANDED to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of his left knee disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate available specialist for the 
purpose of ascertaining the current 
nature and extent of severity his left 
knee disability.


The claims file, the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected left knee disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions for the left knee disability:

(a) Does the service-connected left 
knee disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service connected left 
knee disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service 
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service connected left knee 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service 
connected left knee disability, and 
if such overlap exists, the degree to 
which the non- service connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service 
connected left knee disability.  If 
the functional impairment created by 
the non-service connected problem can 
not be dissociated, the examiner 
should so indicate.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the left knee 
disability with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which includes the provisions of 
38 C.F.R. § 3.655 referable to failure without good cause 
shown to report for a scheduled VA examination.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination may result in a 
denial of his claim for increased compensation benefits.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


